Exhibit 10.2










MEMBERSHIP INTEREST PURCHASE AGREEMENT
dated as of March 29, 2016
by and between
SEMPRA REX HOLDINGS, LLC,
and
ROCKIES EXPRESS HOLDINGS, LLC













--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
Article I DEFINITIONS
1


Section 1.1 Definitions.
1


Section 1.2 Construction.
4


Article II PURCHASE AND SALE; CLOSING
4


Section 2.1 Purchase and Sale.
4


Section 2.2 Purchase Price.
5


Section 2.3 Closing.
5


Section 2.4 Transfer Taxes.
5


Article III REPRESENTATIONS AND WARRANTIES OF SELLER
6


Section 3.1 Organization and Existence.
6


Section 3.2 Authority and Approval.
6


Section 3.3 No Conflict; Consent.
6


Section 3.4 Title to Subject Interest.
7


Section 3.5 Litigation.
7


Section 3.6 Brokerage Arrangements.
7


Section 3.7 Taxes.
7


Section 3.8 Contracts
8


Article IV REPRESENTATIONS AND WARRANTIES OF Buyer
8


Section 4.1 Organization and Existence.
8


Section 4.2 Authority and Approval.
8


Section 4.3 No Conflict; Consents.
9


Section 4.4 Brokerage Arrangements.
9


Section 4.5 Litigation.
9


Section 4.6 Investment Intent.
10


Section 4.7 Certain Matters.
10


Article V COVENANTS
10


Section 5.1 ROFR.
10


Section 5.2 Company Approvals.
11


Section 5.3 No Solicitation of Other Bids.
11


Section 5.4 Purchase Following Closing.
11


Section 5.5 Confidentiality.
12


Section 5.6 Post-Closing Audits and Examinations.
12


Section 5.7 Tallgrass Holdco Payment.
12


Article VI CONDITIONS TO CLOSING
12


Sections 6.1 Conditions to Obligations of Buyer.
12


Sections 6.2 Conditions to Obligations of Seller.
14


Article VII TERMINATION
16


Section 7.1 Termination.
16


Section 7.2 Effect of Termination.
17


Article VIII INDEMNITY
18


Section 8.1 Indemnification.
18


Section 8.2 Notification and Defense of Claim.
18


Section 8.3 Limitations.
20


Article IX MISCELLANEOUS
20


Section 9.1 Acknowledgments.
20





i

--------------------------------------------------------------------------------

Table of Contents
(Continued)




Section 9.2 Cooperation; Further Assurances.
20


Section 9.3 Expenses.
21


Section 9.4 Notices.
21


Section 9.5 Governing Law.
22


Section 9.6 Initial Public Statements.
23


Section 9.7 Survival.
23


Section 9.8 Entire Agreement; Amendments and Waivers.
23


Section 9.9 Conflicting Provisions.
24


Section 9.10 Binding Effect and Assignment; Certain Restrictions.
24


Section 9.11 Severability.
25


Section 9.12 Interpretation.
25


Section 9.13 Headings and Exhibits.
25


Section 9.13 Multiple Counterparts.
26



EXHIBITS


Exhibit A - Form of Assignment Agreement
Exhibit B - Transfer Notice
Exhibit C - Joinder Agreement
Exhibit D - Letter Agreement












ii

--------------------------------------------------------------------------------


 


MEMBERSHIP INTEREST PURCHASE AGREEMENT
This Membership Interest Purchase Agreement (this "Agreement") is made and
effective as of March 29, 2016 (the “Effective Date”), by and between Sempra REX
Holdings, LLC, a Delaware limited liability company (the "Seller"), and Rockies
Express Holdings, LLC, a Delaware limited liability company ("Tallgrass Holdco"
and together with any Person executing a joinder to this Agreement on a several
basis, "Buyer").
RECITALS
WHEREAS, Seller owns a twenty-five percent (25%) membership interest (the
"Subject Interest") in Rockies Express Pipeline LLC, a Delaware limited
liability company (the "Company");
WHEREAS, Seller desires to sell and transfer to Buyer the Subject Interest
pursuant to the terms of this Agreement and the Assignment Agreement, and Buyer
desires to purchase and acquire the Subject Interest in accordance with the
terms of this Agreement and the Assignment Agreement;
NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereto agree as follows:

Article I
DEFINITIONS

Section 1.1
Definitions.

The respective terms defined in this Section 1.1 shall, when used in this
Agreement, have the respective meanings specified herein, with each such
definition equally applicable to both singular and plural forms of the terms so
defined:
"Action" means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, whether civil, criminal,
administrative, regulatory or otherwise, and whether at law or in equity.
"Affiliate," when used with respect to a Person, means any other Person that
directly or indirectly Controls, is Controlled by or is under common Control
with such Person.
"Agreement" has the meaning ascribed to such term in the preamble.
"Assignment Agreement" means the Assignment Agreement substantially in the form
of Exhibit A attached hereto, pursuant to which Seller will assign the Subject
Interest to Buyer and Buyer will assume all of Seller’s obligations with respect
to the Subject Interest under the REX LLC Agreement arising from and after such
assignment.
"Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in the State of New York are authorized or required by
Law to be closed for business.
"Buyer" has the meaning ascribed to such term in the preamble.
"Claim" has the meaning ascribed to such term in Section 8.1.
"Closing" has the meaning ascribed to such term in Section 2.3(a).
"Closing Date" has the meaning ascribed to such term in Section 2.3(a).
"Code" means the Internal Revenue Code of 1986, as amended.


1

--------------------------------------------------------------------------------





"Company" has the meaning ascribed to such term in the recitals.
"Control" and its derivatives mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
"Delaware LLC Act" means the Delaware Limited Liability Company Act, as amended.
"Effective Date" has the meaning ascribed to such term in the preamble.
"GAAP" means generally accepted accounting principles in the United States of
America.
"Governmental Authority" means any federal, state, municipal or other
government, governmental court, department, commission, board, bureau, agency or
instrumentality.
"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
"Indemnified Party" and "Indemnified Parties" has the meaning ascribed to such
term in Section 8.1.
"Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, or rule of law of any
Governmental Authority.
"Lien" means any mortgage, deed of trust, lien, security interest, pledge,
conditional sales contract, charge, restriction (whether on voting, sale,
transfer, disposition or otherwise and excluding any restrictions in this
Agreement or in the REX LLC Agreement) or other encumbrance of every type and
description.
"Material Adverse Effect" means a material adverse effect on or material adverse
change in (i) the assets, liabilities, financial condition, or results of
operations of the Company, other than any effect or change (a) that impacts the
natural gas transportation industry generally, (b) in United States or global
political conditions (including any acts of war or terrorist activities), (c) in
global, United States or regional economic conditions or financial, banking or
securities markets in general, (d) in wholesale or retail markets for or costs
of commodities or supplies, including natural gas and fuel, (e) in weather,
meteorological events or other natural disasters or natural occurrences, (f) in
Law or regulatory policy or the interpretation or enforcement thereof, including
any rate or tariff, (g) in GAAP or the interpretation thereof, (h) from any
labor strike, request for representation, organizing campaign, work stoppage,
slowdown or other labor dispute, (i) arising from the announcement, execution,
delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby, or (j) arising from the negligence or willful
misconduct of Buyer or any of its Affiliates; provided, that in the case of
clauses (a), (b), (c), (d), (e), (f) and (g), the impact on the Company is not
materially disproportionate to the impact on similarly situated parties in the
natural gas transportation industry, or (ii) the ability of Seller to perform
its obligations under this Agreement or to consummate the transactions
contemplated by this Agreement.
"Notice" has the meaning ascribed to such term in Section 9.4.
"P66 Holdco" means P66REX LLC, a Delaware limited liability company formerly
known as COPREX LLC.
"Permitted Lien" means any Lien set forth in or created by the REX LLC Agreement
or under the Securities Act or any other applicable securities laws.
"Person" means an individual or entity, including any partnership, corporation,
association, trust, limited liability company, joint venture, Governmental
Authority, unincorporated organization or other entity.
"Purchase Price" has the meaning ascribed to such term in Section 2.2.


2

--------------------------------------------------------------------------------





"Representative" means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.
"REX LLC Agreement" means that certain Second Amended and Restated Limited
Liability Company Agreement of the Company dated effective as of January 1,
2010, among Tallgrass Holdco (as successor by assignment to Kinder Morgan W2E
Pipeline LLC), Seller, and P66 Holdco, as amended by that certain Amendment No.
1 to Second Amended and Restated Limited Liability Company Agreement of the
Company effective November 13, 2012, among Kinder Morgan W2E Pipeline LLC,
Seller, Tallgrass Holdco, and P66 Holdco.
"ROFR" means that certain right of first refusal as set forth in Section 7.1.3
of the REX LLC Agreement.
"Securities Act" means the Securities Act of 1933, as amended.
"Seller" has the meaning ascribed to such term in the preamble.
"Subject Interest" has the meaning ascribed to such term in the recitals.
"Tallgrass Holdco" has the meaning ascribed to such term in the preamble.
"Tax" means any and all U.S. federal, state, local or foreign net income, gross
income, gross receipts, sales, use, ad valorem, transfer, franchise, capital
stock, profits, license, license fee, environmental, customs duty, unclaimed
property or escheat payments, alternative fuels, mercantile, lease, service,
withholding, payroll, employment, unemployment, social security, disability,
excise, severance, registration, stamp, occupation, premium, property (real or
personal), windfall profits, fuel, value added, alternative or add on minimum,
estimated or other similar taxes, duties, levies, customs, tariffs, imposts or
assessments (including public utility commission property tax assessments)
imposed by any Governmental Authority, together with any interest, penalties or
additions thereto payable to any Governmental Authority in respect thereof or
any liability for the payment of any amounts of any of the foregoing types as a
result of being a member of an affiliated, consolidated, combined or unitary
group, or being a party to any agreement or arrangement whereby liability for
payment of such amounts was determined or taken into account with reference to
the liability of any other Person.
"Tax Return" means any return, declaration, report, statement, election, claim
for refund or other written document, together with all attachments, amendments
and supplements thereto, filed with or provided to, or required to be filed with
or provided to, a Governmental Authority in respect of Taxes.
"Transaction" means (1) the sale and transfer of the Subject Interest and (2)
the delivery of the Purchase Price.
"Transfer Taxes" has the meaning ascribed to such term in Section 2.4.
"Ultra Agreement" has the meaning ascribed to such term in Section 4.7.

Section 1.2
Construction.

In constructing this Agreement: (a) the word "includes" and its derivatives
means "includes, without limitation" and corresponding derivative expressions;
(b) the currency amounts referred to herein, unless otherwise specified, are in
United States dollars; (c) whenever this Agreement refers to a number of days,
such number shall refer to calendar days unless Business Days are specified; (d)
unless otherwise specified, all references in this Agreement to "Article,"
"Section," "Exhibit," "preamble" or "recitals" shall be references to an
Article, Section, Exhibit, preamble or recitals hereto; and (e) whenever the
context requires, the words used in this Agreement shall include the masculine,
feminine and neuter and singular and the plural.


3

--------------------------------------------------------------------------------






ARTICLE II
PURCHASE AND SALE; CLOSING

Section 2.1
Purchase and Sale.

Upon the terms and subject to the conditions set forth in this Agreement and in
the Assignment Agreement, on the Closing Date, Seller shall sell to Buyer, and
Buyer shall purchase from Seller, all of Seller's right, title and interest in
and to the Subject Interest, free and clear of all Liens, other than Permitted
Liens, for the consideration specified in Section 2.2.

Section 2.2
Purchase Price.

The aggregate purchase price for the Subject Interest shall be $440,000,000,
plus any cash contributions paid by Seller to Company with respect to the
Subject Interest from the Effective Date until the Closing Date, less any cash
distributions by the Company paid to Seller with respect to the Subject Interest
from the Effective Date until the Closing Date (the "Purchase Price"). In
addition, Tallgrass Holdco will pay Seller any amount due pursuant to Section
5.7.

Section 2.3
Closing.

(a)
Subject to the terms and conditions of this Agreement, the purchase and sale of
the Subject Interest contemplated hereby shall take place at a closing (the
"Closing") on a date and at a time specified by Tallgrass Holdco, which must be
no earlier than three Business Days after satisfaction or waiver of the
conditions to Closing set forth in Article VI (except those conditions that by
their nature will be satisfied at the Closing), and not later than five Business
Days following the later of (i) ten Business Days following expiration of the
Offer Period (as defined in the REX LLC Agreement), or (ii) forty-five days
after the Effective Date, at the offices of Tallgrass Holdco at 4200 W. 115th
Street, Suite 350, Leawood, Kansas 66211, or at such other time or on such other
date or at such other place as Seller and Tallgrass Holdco may mutually agree
upon in writing (the day on which the Closing takes place being the "Closing
Date"). Tallgrass Holdco will give the parties no less than three Business Days’
prior written notice of its specified Closing Date.

(b)
At the Closing, Buyer shall deliver to Seller:

(i)
the Purchase Price by wire transfer of immediately available funds to an account
of Seller designated in writing by Seller to Buyer no later than two Business
Days prior to the Closing Date; and

(ii)
the Assignment Agreement and all other agreements, documents, instruments or
certificates required to be delivered by Buyer at or prior to the Closing
pursuant to Section 6.2 of this Agreement.

(c)
At the Closing, Seller shall deliver to Buyer the Assignment Agreement and all
other agreements, documents, instruments or certificates required to be
delivered by Seller at or prior to the Closing pursuant to Section 6.1 of this
Agreement.


Section 2.4
Transfer Taxes.

All transfer, documentary, sales, use, stamp, registration and other similar
Taxes and fees arising out of or in connection with the transactions effected
pursuant to this Agreement (the "Transfer Taxes") shall be borne equally by
Buyer and Seller. Seller shall file all necessary Tax Returns and other
documentation with respect to such Transfer Taxes, Buyer shall cooperate with
respect thereto as necessary, and in the event Transfer Taxes are owed, Buyer
shall


4

--------------------------------------------------------------------------------





transfer an amount equal to fifty percent (50%) of such Transfer Taxes to Seller
within 30 days of receiving a Tax Return reflecting the Transfer Taxes owed.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to Buyer as follows:

Section 3.1
Organization and Existence.

Seller is a limited liability company duly formed, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
liability company power and authority to own, operate and lease its properties
and assets and to carry on its business as now conducted. Seller does not own,
or have any interest in, any other assets other than the Subject Interest.

Section 3.2
Authority and Approval.

(a)
Seller has full limited liability company power and authority to execute and
deliver this Agreement and the Assignment Agreement, to consummate the
transactions contemplated hereby and thereby and to perform all of the
obligations hereof and thereof to be performed by it. The execution and delivery
by Seller of this Agreement and the Assignment Agreement, the consummation of
the transactions contemplated hereby and thereby and the performance of all of
the obligations hereof and thereof to be performed by Seller have been duly
authorized and approved by all requisite limited liability company action on the
part of Seller. No approval by the shareholders of Sempra Energy is required to
be obtained in connection with the execution, delivery and performance of this
Agreement and the Assignment Agreement or the consummation of the transactions
contemplated hereby or thereby.

(b)
This Agreement has been duly executed and delivered by Seller and constitutes
the valid and legally binding obligation of Seller, enforceable against it in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity). When executed and delivered by each of the
parties party thereto, the Assignment Agreement will constitute a valid and
legally binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights and remedies
generally and by general principles of equity (whether applied in a proceeding
at law or in equity).


Section 3.3
No Conflict; Consents.

Except as set forth in the REX LLC Agreement:
(a)
the execution, delivery and performance of this Agreement by Seller does not,
and the execution, delivery and performance of the Assignment Agreement by
Seller will not, and the fulfillment and compliance with the terms and
conditions hereof and thereof and the consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with, result in
any breach of, or require the consent of any Person under, any of the terms,
conditions or provisions of the certificate of formation, limited liability
company



5

--------------------------------------------------------------------------------





agreement or other organizational documents of Seller; (ii) conflict with or
violate any provision of any Law or Governmental Order applicable to Seller; or
(iii) conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both), or accelerate or permit the
acceleration of the performance required by, or result in the suspension,
termination or cancellation of, or in a right of suspension, termination or
cancellation of, any indenture, mortgage, agreement, contract, commitment,
license, concession, permit, lease, joint venture or other instrument to which
Seller is a party or to which its properties are subject; other than, in the
case of each of clauses (ii) and (iii) above, any such items that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
Material Adverse Effect; and
(b)
no consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by
Seller with respect to the Subject Interest in connection with the execution,
delivery and performance of this Agreement and the Assignment Agreement or the
consummation of the transactions contemplated hereby or thereby except as have
been waived or obtained.


Section 3.4
Title to Subject Interest.

Seller owns, beneficially and of record, the Subject Interest free and clear of
all Liens, other than Permitted Liens, and will convey good and indefeasible
title, free and clear of all Liens, other than Permitted Liens, to the Subject
Interest to Buyer on the Closing Date. The Subject Interest is not subject to
any agreements or understandings with respect to the voting, transfer or other
rights and obligations of any of the Subject Interest (except as contemplated by
this Agreement, the REX LLC Agreement, including, without limitation, the ROFR,
and restrictions under applicable federal and state securities laws).

Section 3.5
Litigation.

As of the Effective Date, there are no Actions pending or threatened that (a)
question or involve the validity or enforceability of any of Seller's
obligations under this Agreement or the Assignment Agreement, or (b) seek (i) to
prevent or delay the consummation by Seller of the transactions contemplated by
this Agreement or the Assignment Agreement or (ii) damages in connection with
any such consummation.

Section 3.6
Brokerage Arrangements.

Seller has not entered (directly or indirectly) into any agreement with any
Person that would obligate Seller or any of its Affiliates or any other Person
to pay any commission, brokerage or "finder’s fee" or other similar fee in
connection with this Agreement, the Assignment Agreement or the transactions
contemplated hereby or thereby.

Section 3.7
Taxes.

Seller is not a "foreign person" within the meaning of Section 1445(f)(3) of the
Code. Seller has not received any notice of assessment or proposed assessment in
connection with any Tax or Tax Return, and there are no pending, proposed or
threatened Tax audits or examinations of or Tax claims asserted against Seller,
with respect to the Subject Interest. To Seller’s knowledge, there are no Tax
proceedings presently pending with regard to any Tax Returns or Taxes of Seller
with respect to the Subject Interest and no notice has been received from any
Governmental Authority of the expected commencement of such a proceeding. Seller
has not extended or waived, or sought the extension or waiver of, the
application of Section 6229 of the Code or any statute of limitations of any
jurisdiction regarding the assessment or collection of any Taxes with respect to
the Subject Interest. Seller has not taken a position on any Tax Return with
respect to the Subject Interest or any income, gain, loss, distribution or
payment from the Company that is inconsistent from the Tax reporting position
taken by the Company with respect to such items or events. Seller has claimed
depreciation deductions related to the Company's assets for federal income tax
purposes only by virtue of its


6

--------------------------------------------------------------------------------





distributive share of Company items. The Transaction, together with any other
prior transfers of the Subject Interest by Seller and the prior owners of such
Subject Interest during the twelve month period prior to the Effective Date,
will not result in a termination of the Company for purposes of Section 708 of
the Code.

Section 3.8
Contracts.

Seller, on behalf of the Company, has not entered into any contracts, leases,
deeds, mortgages, licenses, instruments, notes, commitments, undertakings,
indentures, joint ventures or any other agreements, commitments or legally
binding arrangements, whether written or oral.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller as follows:

Section 4.1
Organization and Existence.

Buyer is a limited liability company duly formed, validly existing and in good
standing under the laws of the state of its organization and has all requisite
limited liability company power and authority to own, operate and lease its
properties and assets and to carry on its business as now conducted.

Section 4.2
Authority and Approval.

(a)
Buyer has full limited liability company power and authority to execute and
deliver this Agreement and the Assignment Agreement, to consummate the
transactions contemplated hereby and thereby and to perform all of the
obligations hereof and thereof to be performed by it. The execution and delivery
of this Agreement and the Assignment Agreement, the consummation of the
transactions contemplated hereby and thereby and the performance of all of the
obligations hereof and thereof to be performed by Buyer have been duly
authorized and approved by all requisite limited liability company action of
Buyer.

(b)
This Agreement has been duly executed and delivered by or on behalf of Buyer and
constitutes the valid and legally binding obligation of Buyer, enforceable
against Buyer in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights and remedies generally and by general principles of equity
(whether applied in a proceeding at law or in equity). When executed and
delivered by each of the parties party thereto, the Assignment Agreement will
constitute a valid and legally binding obligation of Buyer, enforceable against
Buyer in accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
and remedies generally and by general principles of equity (whether applied in a
proceeding at law or in equity).


Section 4.3
No Conflict; Consents.

Except as set forth in the REX LLC Agreement:
(a)
The execution, delivery and performance of this Agreement by Buyer does not, and
the execution, delivery and performance of the Assignment Agreement by Buyer
will not, and the fulfillment and compliance with the terms and conditions
hereof and thereof and the consummation of the transactions contemplated hereby
and thereby will not, (i) violate, conflict



7

--------------------------------------------------------------------------------





with, result in any breach of, or require the consent of any Person under, any
of the terms, conditions or provisions of the certificate of formation, limited
liability company agreement or other organizational documents of Buyer; (ii)
conflict with or violate any provision of any Law or Governmental Order
applicable to Buyer or any property or asset of the Buyer; or (iii) conflict
with, result in a breach of, constitute a default under (whether with notice or
the lapse of time or both), or accelerate or permit the acceleration of the
performance required by, or result in the suspension, termination or
cancellation of, or in a right of suspension, termination or cancellation of,
any indenture, mortgage, agreement, contract, commitment, license, concession,
permit, lease, joint venture or other instrument to which Buyer is a party or by
which it is bound or to which any of its property is subject; other than, in the
case of each of clauses (ii) and (iii) above, any such items that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
material adverse effect on the ability of Buyer to perform its obligations under
this Agreement or to consummate the transactions contemplated by this Agreement;
and
(b)
No consent, approval, license, permit, order or authorization of any
Governmental Authority or other Person is required to be obtained or made by or
with respect to Buyer in connection with the execution, delivery, and
performance of this Agreement or the Assignment Agreement or the consummation of
the transactions contemplated hereby and thereby, except as have been waived or
obtained.


Section 4.4
Brokerage Arrangements.

Buyer has not entered (directly or indirectly) into any agreement with any
Person that would obligate Buyer or any of its Affiliates or any other Person to
pay any commission, brokerage or "finder’s fee" or other similar fee in
connection with this Agreement, the Assignment Agreement or the transactions
contemplated hereby or thereby.

Section 4.5
Litigation.

As of the Effective Date, there are no Actions pending or threatened that
(a) question or involve the validity or enforceability of any of Buyer's
obligations under this Agreement or the Assignment Agreement or (b) seek (i) to
prevent or delay the consummation by Buyer of the transactions contemplated by
this Agreement or the Assignment Agreement or (ii) damages in connection with
any such consummation.

Section 4.6
Investment Intent.

Buyer is accepting the Subject Interest for its own account with the present
intention of holding the Subject Interest for investment purposes and not with a
view to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act or state securities laws. Buyer is an
“accredited investor” (as defined in Rule 501 under the Securities Act) and has
sufficient knowledge and experience in financial and business matters to
evaluate the merits and risks of its investment in the Subject Interest. Buyer
acknowledges that the Subject Interest has not been and will not be registered
under the Securities Act or any applicable state securities law, and that such
Subject Interest may not be transferred or sold except pursuant to the
registration provisions of the Securities Act or pursuant to an applicable
exemption therefrom and pursuant to state securities laws and regulations as
applicable.

Section 4.7
Certain Matters.

As of the Effective Date, the Firm Transportation Service Agreement dated June
5, 2008 between Ultra Resources, Inc. and the Company (bearing contract no.
553082), as amended by the Firm Transportation Negotiated Rate Agreement dated
June 5, 2008, each as have been amended from time to time (the “Ultra
Agreement”) has terminated. As of the Effective Date, neither Tallgrass Holdco,
the Company, nor any of their respective officers has any agreement or
arrangement with Ultra Petroleum Corp. or any of its Affiliates to (i) enter
into an agreement in lieu


8

--------------------------------------------------------------------------------





of or to otherwise replace the Ultra Agreement, in whole or in part, or (ii)
satisfy or discharge, in whole or in part, any claims, damages or other amounts
owed under the Ultra Agreement, nor are any proposals pending between the
Company or Tallgrass Holdco, on the one hand, and Ultra Petroleum Corp. or any
of its Affiliates or any of their respective Representatives, on the other hand,
with respect to any such agreement or arrangement.

ARTICLE V
COVENANTS

Section 5.1
ROFR.

In accordance with Section 7.1.2 and Section 7.1.3 of the REX LLC Agreement,
Seller shall promptly (and in any event within three Business Days following the
Effective Date) deliver to P66 Holdco a transfer notice, substantially in the
form of Exhibit B attached hereto. The execution of this Agreement by Seller and
Tallgrass Holdco is deemed to be delivery of a transfer notice to Tallgrass
Holdco, as an Optionee (as defined in the REX LLC Agreement), pursuant to the
ROFR and an irrevocable election by Tallgrass Holdco, as an Optionee, to
exercise the ROFR with respect to its proportionate share of the Subject
Interest on the terms and conditions set forth herein. If P66 Holdco elects to
exercise the ROFR for its proportionate share of the Subject Interest, it shall
enter into a joinder agreement in the form of Exhibit C. If P66 Holdco does not
elect to exercise the ROFR for its proportionate share of the Subject Interest,
then the Optionees will have failed to purchase the entire Subject Interest
pursuant to the terms and conditions of Section 7.1.3 of the REX LLC Agreement,
and Seller shall be entitled to consummate the sale to Tallgrass Holdco, as
Transferee (as defined in the REX LLC Agreement), of 100% of the Subject
Interest pursuant to the terms of this Agreement.

Section 5.2
Company Approvals.

(a)
Prior to the Closing, Seller will approve, with such approval effective as of
immediately prior to the Closing, as a member of the Company in accordance with
the REX LLC Agreement, amending and extending those certain Firm Transportation
Service Agreements numbered 551979, 553078 and 553372 between the Company and
Encana Marketing (USA), Inc., on substantially the terms as previously presented
to the members of the Company prior to the Effective Date (as modified prior to
the Closing).

(b)
The parties acknowledge that, at the Closing, the Company and Sempra Rockies
Marketing, LLC will enter into the letter agreement in the form of Exhibit D
attached hereto. Buyer and Tallgrass Holdco shall cause the officers of the
Company to execute and deliver such letter agreement, and Seller shall cause
Sempra Rockies Marketing, LLC to execute and deliver such letter agreement. At
the Closing, Buyer and Tallgrass Holdco will approve and ratify, with such
approval and ratification effective as of immediately following the Closing, as
a member of the Company in accordance with the REX LLC Agreement, the Company’s
entering into the letter agreement in the form of Exhibit D attached hereto.


Section 5.3    No Solicitation of Other Bids.
(a)
Seller shall not, and shall not authorize or permit any of its Affiliates or any
of its or their Representatives to, directly or indirectly, (i) encourage,
solicit, initiate, facilitate or continue inquiries regarding an Acquisition
Proposal; (ii) enter into discussions or negotiations with, or provide any
information to, any Person concerning a possible Acquisition Proposal; or (iii)
enter into any agreements or other instruments (whether or not binding)
regarding an Acquisition Proposal. Seller shall immediately cease and cause to
be terminated, and shall cause its Affiliates and all of its and their
Representatives to immediately cease and cause to be terminated, all existing
discussions or negotiations with any Persons conducted heretofore with respect
to, or that could lead to, an Acquisition Proposal. For purposes hereof,
"Acquisition Proposal" shall



9

--------------------------------------------------------------------------------





mean any inquiry, proposal or offer from any Person (other than Buyer or any of
its Affiliates or in accordance with the ROFR) concerning the purchase of the
Subject Interest.
(b)
In addition to the other obligations under this Section 5.3, Seller shall
promptly (and in any event within three Business Days after receipt thereof by
Seller or its Representatives) advise Buyer orally and in writing of Seller’s
receipt of any Acquisition Proposal, any request for information with respect to
any Acquisition Proposal, or any inquiry with respect to an Acquisition
Proposal, and the material terms and conditions of such Acquisition Proposal,
request or inquiry.


Section 5.4
Purchase Following Closing.

If, during the period beginning on the Closing Date and ending on the first
anniversary of the Closing Date, Tallgrass Holdco or any of its Affiliates
acquires, in whole or in part, the membership interest in the Company held by
P66 Holdco (or its successor) for total consideration that is greater on a
proportional basis than the Purchase Price received by Seller, then Tallgrass
Holdco will pay Seller cash in an amount equal to such proportional difference
within two Business Days following such acquisition by wire transfer of
immediately available funds to an account of Seller designated in writing by
Seller to Tallgrass Holdco. Notwithstanding the foregoing, Tallgrass Holdco will
not owe Seller any payment if Tallgrass Holdco acquires P66 Holdco's membership
interest in the Company as a result of exercising its rights under the ROFR
during such twelve month period in connection with a proposed sale by P66 Holdco
(or its successor) to a Person other than Tallgrass Holdco or its Affiliates.

Section 5.5    Confidentiality.
Buyer and Seller shall, and shall cause each of their respective Affiliates and
Representatives to, abide by the terms of Section 2.5 of the REX LLC Agreement
(including the survivability of such obligations) with respect to any
information provided by a party to the other party pursuant to this Agreement,
all such information being deemed "Confidential Information" for purposes of
Section 2.5 of the REX LLC Agreement; provided, that any disclosures in any
initial public announcement or statement issued by either party pursuant to
Section 9.6 will not be deemed “Confidential Information” following the making
of such initial public announcement or statement.

Section 5.6
Post-Closing Audits and Examinations.

In the event of any Tax audits or examinations affecting a pre-Closing taxable
year of the Company that result in a change to the distributive share of income,
gain, loss, or deduction with respect to the Subject Interest, Buyer will
notify, or cause the Company to notify, the Seller of such audit or examination,
and in addition, Buyer will provide, or will take the necessary steps to cause
the Company to provide, to Seller amended Tax returns and associated Tax filings
related to the Subject Interest for such pre-Closing years of the Company.

Section 5.7
Tallgrass Holdco Payment.

If Tallgrass Holdco acquires the entire Subject Interest from Seller, then at
Closing, concurrent with payment of other amounts due Seller from Tallgrass
Holdco under this Agreement, Tallgrass Holdco will pay Seller cash in an amount
equal to Two Million Five Hundred Thousand Dollars ($2,500,000.00).


10

--------------------------------------------------------------------------------






ARTICLE VI
CONDITIONS TO CLOSING

Section 6.1
Conditions to Obligations of Buyer.

The obligations of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, or Buyer's waiver in its sole
discretion, at or prior to the Closing, of each of the following conditions:
(a)
Other than the representations and warranties of Seller contained in Section
3.1, Section 3.2, Section 3.4, and Section 3.6, the representations and
warranties of Seller contained in this Agreement, the Assignment Agreement and
any certificate or other writing delivered pursuant hereto shall be true and
correct in all respects (in the case of any representation or warranty qualified
by materiality or Material Adverse Effect) or in all material respects (in the
case of any representation or warranty not qualified by materiality or Material
Adverse Effect) on and as of the Effective Date and on and as of the Closing
Date with the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Seller contained in Section
3.1, Section 3.2, Section 3.4, and Section 3.6 shall be true and correct in all
respects on and as of the Effective Date and on and as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects).

(b)
Seller shall have duly performed and complied in all material respects with each
agreement and covenant required by this Agreement and the Assignment Agreement
to be performed or complied with by it prior to or on the Closing Date;
provided, that, with respect to agreements and covenants that are qualified by
materiality, Seller shall have performed such agreements and covenants, as so
qualified, in all respects.

(c)
No temporary restraining order or preliminary or permanent injunction or other
order by any court of competent jurisdiction preventing consummation of the
transactions contemplated by this Agreement shall have been issued and be
continuing in effect, and the transactions contemplated by this Agreement and
the Assignment Agreement shall not have been prohibited under any applicable
federal or state Law.

(d)
The consent of Seller pursuant to Section 5.2(a) shall have been received by the
Company and Buyer prior to the Closing.

(e)
Seller shall have delivered to Buyer that certain letter agreement in the form
of Exhibit D attached hereto duly executed and delivered by Sempra Rockies
Marketing, LLC.

(f)
From the date of this Agreement, there shall not have occurred any Material
Adverse Effect, nor shall any event or events have occurred that, individually
or in the aggregate, with or without the lapse of time, would reasonably be
expected to result in a Material Adverse Effect.

(g)
Seller shall have duly executed and delivered the Assignment Agreement to Buyer.

(h)
Buyer shall have received a certificate, dated the Closing Date and signed by a
duly authorized officer of Seller, that each of the conditions set forth in
Section 6.1(a) and Section 6.1(b) have been satisfied.

(i)
Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying that attached thereto are
true and complete copies of all resolutions adopted by the Seller authorizing
the execution, delivery and performance of this Agreement



11

--------------------------------------------------------------------------------





and the Assignment Agreement and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted by the Seller in connection with
the transactions contemplated hereby and thereby.
(j)
Seller shall have delivered a written resignation of Seller's director serving
on the Board (as defined in the REX LLC Agreement) of the Company, such
resignation to be effective as of the Closing Date.

(k)
Seller shall have delivered to Buyer a good standing certificate for the Seller
from the Secretary of State of Delaware.

(l)
Seller shall have delivered to Buyer a certificate pursuant to Treasury
Regulations Section 1.1445-2(b) that Seller is not a foreign person within the
meaning of Section 1445 of the Code.

(m)
Seller shall have delivered to Buyer such other documents or instruments as
Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.


Section 6.2
Conditions to Obligations of Seller.

The obligations of Seller to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment, or Seller's waiver in its sole
discretion, at or prior to the Closing, of each of the following conditions:
(a)
Other than the representations and warranties of Buyer contained in Section 4.1,
Section 4.2 and Section 4.4, the representations and warranties of Buyer
contained in this Agreement and the Assignment Agreement and any certificate or
other writing delivered pursuant hereto shall be true and correct in all
respects (in the case of any representation or warranty qualified by materiality
or Material Adverse Effect) or in all material respects (in the case of any
representation or warranty not qualified by materiality or Material Adverse
Effect) on and as of the Effective Date and on and as of the Closing Date with
the same effect as though made at and as of such date (except those
representations and warranties that address matters only as of a specified date,
the accuracy of which shall be determined as of that specified date in all
respects). The representations and warranties of Buyer contained in Section 4.1,
Section 4.2 and Section 4.4 shall be true and correct in all respects on and as
of the Effective Date and on and as of the Closing Date with the same effect as
though made at and as of such date (except those representations and warranties
that address matters only as of a specified date, the accuracy of which shall be
determined as of that specified date in all respects).

(b)
Buyer shall have duly performed and complied in all material respects with each
agreement and covenant required by this Agreement and the Assignment Agreement
to be performed or complied with by it prior to or on the Closing Date;
provided, that, with respect to agreements and covenants that are qualified by
materiality, Buyer shall have performed such agreements and covenants, as so
qualified, in all respects.

(c)
No temporary restraining order or preliminary or permanent injunction or other
order by any court of competent jurisdiction preventing consummation of the
transactions contemplated by this Agreement shall have been issued and be
continuing in effect, and the transactions contemplated by this Agreement and
the Assignment Agreement shall not have been prohibited under any applicable
federal or state Law.

(d)
Seller shall have received a certificate, dated the Closing Date and signed by a
duly authorized officer of Buyer, that each of the conditions set forth in
Section 6.2(a) and Section 6.2(b) have been satisfied.



12

--------------------------------------------------------------------------------





(e)
Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by Buyer authorizing the
execution, delivery and performance of this Agreement and the Assignment
Agreement and the consummation of the transactions contemplated hereby and
thereby, and that all such resolutions are in full force and effect and are all
the resolutions adopted by the Buyer in connection with the transactions
contemplated hereby and thereby.

(f)
Buyer shall have delivered to Seller a good standing certificate for the Buyer
from the secretary of state of the state of its origination.

(g)
Buyer shall have delivered to Seller cash in an amount equal to the Purchase
Price, and Tallgrass Holdco shall have delivered to Seller in cash any amount
due pursuant to Section 5.7, in each case by wire transfer in immediately
available funds, to an account or accounts designated at least two Business Days
prior to the Closing Date by Seller in a written notice to Buyer and Tallgrass
Holdco.

(h)
Buyer shall have duly executed and delivered the Assignment Agreement to Seller.

(i)
Buyer shall have delivered to Seller such other documents or instruments as
Seller reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

(j)
Buyer and Tallgrass Holdco shall have delivered the approval and ratification
required pursuant to Section 5.2(b).

(k)
Buyer shall have delivered to Sempra Rockies Marketing, LLC and Seller that
certain letter agreement in the form of Exhibit D attached hereto duly executed
and delivered by the Company.

(l)
Tallgrass Holdco shall have duly performed and complied in all material respects
with each agreement and covenant required by this Agreement and the Assignment
Agreement to be performed or complied with by it prior to or on the Closing
Date; provided, that, with respect to agreements and covenants that are
qualified by materiality, Tallgrass Holdco shall have performed such agreements
and covenants, as so qualified, in all respects. Seller shall have received a
certificate, dated the Closing Date and signed by a duly authorized officer of
Tallgrass Holdco, that the conditions set forth in this Section 6.2(l) have been
satisfied.


ARTICLE VII
TERMINATION

Section 7.1
Termination.

This Agreement may be terminated at any time prior to the Closing:
(a)
by the mutual written consent of Seller and Buyer;

(b)
by Buyer by written notice to Seller if:

(i)
Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VI
and such breach, inaccuracy or failure has not been cured by Seller within ten
days of Seller's receipt of written notice of such breach from Buyer; or



13

--------------------------------------------------------------------------------





(ii)
any of the conditions set forth in Section 6.1 shall not have been, or if it
becomes apparent that any of such conditions will not be, fulfilled by the first
Business Day following the seventieth (70th) calendar day from the Effective
Date, unless such failure shall be due to the failure of Buyer to perform or
comply with any of the covenants or agreements hereof to be performed or
complied with by it prior to the Closing;

(c)
by Seller by written notice to Buyer if:

(i)
Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VI
and such breach, inaccuracy or failure has not been cured by Buyer within ten
days of Buyer's receipt of written notice of such breach from Seller; or

(ii)
any of the conditions set forth in Section 6.2 shall not have been, or if it
becomes apparent that any of such conditions will not be, fulfilled by the first
Business Day following the seventieth (70th) calendar day from the Effective
Date, unless such failure shall be due to the failure of Seller to perform or
comply with any of the covenants or agreements hereof to be performed or
complied with by it prior to the Closing;

(d)
by Buyer or Seller by written notice to the other party or parties in the event
that (i) there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited or (ii) any
Governmental Authority shall have issued a Governmental Order restraining or
enjoining the transactions contemplated by this Agreement, and such Governmental
Order shall have become final and non-appealable; or

(e)
by Buyer or Seller by written notice to the other party or parties in the event
that the Closing has not occurred on or before July 1, 2016; unless such failure
of the Closing to occur shall be due to the failure of the terminating party to
perform or comply with any of the covenants or agreements hereof to be performed
or complied with by it prior to the Closing.


Section 7.2
Effect of Termination.

(a)
If this Agreement is terminated pursuant to Section 7.1, all obligations of the
parties under this Agreement will terminate, except that Section 5.5 (with
respect to confidentiality obligations) and Article VIII (with respect to
indemnity) will each survive in accordance with its terms, and Section 9.3 (with
respect to expenses) and Section 9.5 will survive.

(b)
If this Agreement is terminated by Buyer pursuant to Section 7.1(b), then
Buyer’s right to pursue all legal remedies will survive such termination
unimpaired and nothing in this Section 7.2 shall be deemed to release Seller
from any liability for any breach of the terms, conditions, covenants,
representations, warranties and other provisions of this Agreement.

(c)
If this Agreement is terminated by Seller pursuant to Section 7.1(c), then
Seller's right to pursue all legal remedies will survive such termination
unimpaired and nothing in this Section 7.2 shall be deemed to release Buyer from
any liability for any breach of the terms, conditions, covenants,
representations, warranties and other provisions of this Agreement.



14

--------------------------------------------------------------------------------





(d)
If P66 Holdco elects to exercise the ROFR and executes the joinder agreement
attached as Exhibit C, then:

(i)
P66 Holdco and Tallgrass Holdco shall each be considered a Buyer for all
purposes of this Agreement and their rights and obligations hereunder shall be
several and not joint with respect to the portion of the Subject Interest each
such Buyer has agreed to purchase under the ROFR;

(ii)
if (x) this Agreement is terminated by the mutual written consent of P66 Holdco
and Seller pursuant to Section 7.1(a), (y) P66 Holdco terminates this Agreement
pursuant to Section 7.1(b), or (z) Seller terminates this Agreement pursuant to
Section 7.1(c) as a result of P66 Holdco’s failure to perform or comply with any
of the covenants or agreements of this Agreement to be performed or complied
with by it prior to the Closing, then: (A) this Agreement will terminate solely
with respect to P66 Holdco, with the effect provided in this Section 7.2; and
(B) Tallgrass Holdco shall have the right and obligation to purchase the entire
Subject Interest pursuant to the terms hereof; and

(iii)
if (x) this Agreement is terminated by the mutual written consent of Tallgrass
Holdco and Seller pursuant to Section 7.1(a), (y) Tallgrass Holdco terminates
this Agreement pursuant to Section 7.1(b), or (z) Seller terminates this
Agreement pursuant to Section 7.1(c) as a result of Tallgrass Holdco's failure
to perform or comply with any of the covenants or agreements of this Agreement
to be performed or complied with by it prior to the Closing, then: (A) this
Agreement will terminate solely with respect to Tallgrass Holdco, with the
effect provided in this Section 7.2; and (B) P66 Holdco may elect to either (1)
terminate this Agreement without further liability on its part, in which case
any further attempts by Seller to transfer the Subject Interest shall be subject
to Article 7 of the REX LLC Agreement, or (2) elect to purchase the entire
Subject Interest pursuant to the terms hereof.


ARTICLE VIII
INDEMNITY

Section 8.1
Indemnification.

Subject to the terms and conditions set forth in this Article VIII, Tallgrass
Holdco agrees to hold harmless, save, defend and indemnify Seller, its
Affiliates and their respective officers, directors, members, managers,
employees, successors and assigns (each, an "Indemnified Party" and collectively
the "Indemnified Parties") from and against all any and all liabilities,
judgments, costs and other expenses (including reasonable legal fees and
expenses), obligations, causes of action at law or in equity and other claims of
any and every kind as a result of any claim made by or on behalf of P66 Holdco
that relates to or arises out of this Agreement or any of the transactions
contemplated hereby (a "Claim"). Notwithstanding the foregoing, Tallgrass Holdco
will not be liable as an indemnitor under this Agreement for any consequential,
incidental, special, indirect, punitive or exemplary damages suffered or
incurred by an Indemnified Party; provided, however, that the foregoing shall
not apply to any such damages that are awarded on account of a Claim made by or
on behalf of P66 Holdco against an Indemnified Party, and Tallgrass Holdco and
Seller hereby agree that any such damages awarded against an Indemnified Party
on account of a Claim made by or on behalf of P66 Holdco shall constitute direct
damages of the Indemnified Party.

Section 8.2
Notification and Defense of Claim.

(a)
An Indemnified Party shall promptly notify Tallgrass Holdco in writing upon its
discovery of facts giving rise to a potential Claim (a “Claim Notice”),
including receipt by it of notice of any demand, assertion, claim, action or
proceeding, judicial or otherwise, and such notice



15

--------------------------------------------------------------------------------





shall include a formal demand for indemnification under this Agreement and
contain a description of the nature and estimated amount (if then known) of such
Claim; provided, that, subject to Section 8.3 below, the failure to so notify or
a delay in notifying Tallgrass Holdco will not relieve it of its obligations
hereunder, except to the extent that Tallgrass Holdco is actually prejudiced as
a result thereof. If requested by Tallgrass Holdco or its counsel, the
Indemnified Party will, at the sole cost and expense of Tallgrass Holdco,
reasonably cooperate with Tallgrass Holdco in the investigation, defense and
settlement of such Claim. Without limiting the foregoing, Indemnified Party will
provide Tallgrass Holdco with all records, documents, materials and information
in its possession or control, and reasonable access to personnel, relevant to
such Claim. If it gives written notice of its intention to do so to the
Indemnified Party within thirty (30) days after receipt of the Claim Notice,
except as provided in Section 8.2(c) below, Tallgrass Holdco will have the right
to assume, conduct and control the defense of any Claim and all negotiations for
its settlement or compromise, which may be conducted in the name and on behalf
of Tallgrass Holdco or the Indemnified Party, as may be appropriate. Except as
provided in Section 8.2(c) below, Tallgrass Holdco will have the right to select
counsel (that is reasonably satisfactory to the Indemnified Party) to provide
representation in connection with such Claim. The Indemnified Party may in its
sole discretion, and at its expense (but subject to Section 8.2(c) below),
participate with its own counsel in the defense of any such Claim. If the
Indemnified Party elects to so participate, except as provided in Section 8.2(c)
below, Tallgrass Holdco shall have no obligation to indemnify such Indemnified
Party or any other person for the expenses and fees of counsel incurred by such
Indemnified Party in connection with such participation.
(b)
An Indemnified Party shall agree to any settlement, compromise or discharge of a
Claim that Tallgrass Holdco may recommend that (and Tallgrass Holdco shall not
enter into any settlement, compromise or discharge of a Claim without the prior
written consent of the Indemnified Party unless such settlement, compromise or
discharge) by its terms (i) obligates Tallgrass Holdco to pay to discharge in
full the liability in connection with such Claim, (ii) releases such Indemnified
Party completely and unconditionally in connection with such Claim, (iii) does
not contain any finding, statement or admission of fault or culpability by any
Indemnified Party, and (iv) does not contain any sanction or restriction upon
the conduct or operation of any business by such Indemnified Party. Tallgrass
Holdco will not be liable to indemnify an Indemnified Party under this Agreement
for any amounts paid in settlement of any Claim without Tallgrass Holdco's prior
written consent. Indemnified Party shall not settle any action or claim in any
manner which would impose any penalty or limitation on Tallgrass Holdco without
Tallgrass Holdco’s prior written consent. Neither Tallgrass Holdco, nor any
Indemnified Party, will unreasonably withhold, condition or delay its consent to
any proposed settlement, compromise or discharge of any such Claim.

(c)
Notwithstanding the foregoing, if (i) Tallgrass Holdco does not assume the
defense of any Claim in accordance with the thirty (30) day period specified in
Section 8.2(a), or (ii) the named parties to the proceeding for the Claim
include both an Indemnified Party and Tallgrass Holdco (or any of its
Affiliates) and either Tallgrass Holdco or an Indemnified Party determines,
based on the advice of counsel, that there may be one or more legal defenses
available to it that are materially different from or additional to those
available to the other party or that a conflict of interest between those
parties would reasonably be expected to exist in respect thereto, then the named
Indemnified Party or Parties shall have the right, by prior written notice given
to Tallgrass Holdco, to control the defense of the Claim; provided that
Tallgrass Holdco shall be entitled, at its expense, to participate in (but not
control) that defense. In those circumstances, the named Indemnified Party or
Parties shall defend the Claim in good faith and have full control of such
defense and proceedings with respect to such Indemnified Parties; provided,
however, that the Indemnified Parties may not enter into any settlement,
compromise or discharge of such Claim if indemnification



16

--------------------------------------------------------------------------------





is to be sought hereunder, without Tallgrass Holdco’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed). If
requested by an Indemnified Party or its counsel, Tallgrass Holdco agrees, at
its sole cost and expense, to reasonably cooperate with such Indemnified Party
and its counsel in contesting any Claim for which an Indemnified Party is
conducting the defense, including providing reasonable access to documents,
records and information in its possession or control relevant to such Claim.
(d)
Subject to the terms and provisions of this Article VIII, Tallgrass Holdco shall
reimburse any and all costs, expenses, legal fees, expert fees and other charges
reasonably incurred by an Indemnified Party pursuant to Section 8.2(c) as they
are incurred (to be reimbursed within thirty (30) days following receipt of
invoices for those charges); provided, however, that Tallgrass Holdco may
condition any reimbursement on receipt of a promise by Seller and/or such
Indemnified Party to repay those amounts if it is ultimately determined that
Tallgrass Holdco was not required to indemnify the Indemnified Parties for those
amounts hereunder.


Section 8.3
Limitations.

Tallgrass Holdco will not have any liability under Section 8.1 unless the Claim
Notice is received by Tallgrass Holdco within twenty-four (24) months following
the Closing Date. In no event will Tallgrass Holdco have aggregate liability
under Section 8.1 in excess of $10,000,000.

ARTICLE IX
MISCELLANEOUS

Section 9.1
Acknowledgements.

Buyer acknowledges that except for the representations and warranties expressly
and specifically set forth in Article III, the Subject Interest is being sold
“AS-IS, WHERE-IS,” and neither the Seller nor any of its Affiliates or
Representatives makes any other express or implied representation or warranty
with respect to the Seller, the Subject Interest, the Company or the
transactions contemplated by this Agreement or the Assignment Agreement. Seller
acknowledges that except for the representations and warranties expressly and
specifically set forth in Article IV, neither the Buyer nor any of its
Affiliates or Representatives makes any other express or implied representation
or warranty with respect to the Buyer, the Subject Interest, the Company or the
transactions contemplated by this Agreement or the Assignment Agreement. Each
party acknowledges that it has relied on the representations and warranties of
the other party expressly and specifically set forth in this Agreement. Such
representations and warranties constitute the sole and exclusive representations
and warranties of the parties hereto in connection with the transactions
contemplated hereby, and the parties hereto understand, acknowledge and agree
that all other representations and warranties of any kind or nature, whether
expressed, implied or statutory, oral or written, past or present, are
specifically disclaimed, whether made the parties, any of their respective
Affiliates, or any of their respective Representatives.

Section 9.2
Cooperation; Further Assurances.

The parties shall use their respective commercially reasonable efforts to obtain
all approvals and consents (if any) required by or necessary for the
transactions contemplated by this Agreement and the Assignment Agreement, and to
do, or cause to be done, and to assist and cooperate with the other parties in
doing, all things required by or necessary to consummate and make effective the
transactions contemplated by this Agreement and the Assignment Agreement.


17

--------------------------------------------------------------------------------






Section 9.3
Expenses.

Except as otherwise provided herein and regardless of whether the transactions
contemplated hereby are consummated, each party shall pay its own expenses
incident to this Agreement and the Assignment Agreement and all action taken in
preparation for carrying this Agreement and the Assignment Agreement into
effect.

Section 9.4
Notices.

Any notice, request, instruction, correspondence or other document to be given
hereunder by any party hereto to another party hereto (herein collectively
called "Notice") shall be in writing and delivered in person, by courier service
requiring acknowledgment of receipt of delivery, or by certified or registered
mail (return receipt requested, postage prepaid), as follows:
If to Seller, addressed to:
Sempra REX Holdings, LLC
488 8th Avenue
San Diego, California 92101
Attention: President
Tel: (619) 696-2000


with copies (which shall not constitute notice) to:


Sempra U.S. Gas & Power, LLC
488 8th Avenue
San Diego, California 92101
Attention: General Counsel
Tel: (619) 696-2000


If to Tallgrass Holdco, addressed to:
Rockies Express Holdings, LLC
4200 W. 115th Street, Suite 350
Leawood, KS 66211
Attention: William R. Moler
Tel: (913) 928-6008


with copies (which shall not constitute notice) to:
Rockies Express Holdings, LLC
4200 W. 115th Street, Suite 350
Leawood, KS 66211
Attention: General Counsel's Office
Tel: (913) 928-6038


If to P66 Holdco: as provided in the Joinder Agreement.


Notice given by personal delivery or courier service shall be effective upon
actual receipt. Notice given by certified or registered mail shall be effective
four (4) Business Days after mailing. Any party may change any address to which
Notice is to be given to it by giving Notice as provided above of such change of
address.


18

--------------------------------------------------------------------------------






Section 9.5
Governing Law.

(a)
This Agreement shall be subject to and governed by the laws of the State of
Delaware. Each of the parties agree that any legal proceeding with respect to or
arising out of this Agreement or the Assignment Agreement shall be brought in
the United States District Court for New York or the courts of the State of New
York, in the City of New York. By execution and delivery of this Agreement, each
of the parties irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and to the appellate courts therefrom. Each of the
parties irrevocably consent to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified airmail, postage prepaid, at the applicable
address set forth in Section 9.4 (or at such address as may be subsequently
changed in accordance with Section 9.4).

(b)
EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ASSIGNMENT AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE ASSIGNMENT AGREEMENT.

(c)
Each party to this Agreement waives, to the fullest extent permitted by Law, any
right it may have to receive damages from any other party based on any theory of
liability for any special, indirect, consequential (including lost profits),
exemplary or punitive damages.

(d)
Each of the parties agree that the rights and remedies for failure to comply
with this Agreement shall include having the provisions of this Agreement
specifically enforced by any court having equity jurisdiction, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the non-breaching party and that money damages would not
provide an adequate remedy to the non-breaching party, and the breaching party
hereby waives any requirements for the non-breaching party to post a bond or
other security in connection therewith. Any such specific or equitable relief
granted shall not be exclusive and each of the parties shall be entitled to
pursue any other remedy available to it at law or in equity.


Section 9.6
Initial Public Statements.

The parties shall consult with each other regarding any initial public
announcement or statement with respect to this Agreement and the transactions
contemplated hereby, and no party shall issue any such initial public
announcement or statement, without first providing the other parties at least
twenty-four (24) hours’ prior notice of such initial public announcement or
statement. For the avoidance of doubt, nothing contained in this Agreement shall
prohibit a party, or such party's Affiliate, from making any public disclosures
required by applicable Law or obligations pursuant to any listing agreement with
any national securities exchange, as reasonably determined by the party making
such public disclosure, provided that, each party making any such public
disclosure shall endeavor to provide prior notice of such public disclosure to
the other parties.

Section 9.7
Survival.

All the provisions of this Agreement shall survive the Closing, notwithstanding
any investigation at any time made by or on behalf of any party hereto, provided
that the representations and warranties set forth in Article III and Article IV
shall terminate and expire on the two year anniversary of the Closing Date,
except (i) the representations and warranties of Seller set forth in Section 3.1
(Organization and Existence), Section 3.2 (Authority and Approval), Section 3.4
(Title to Subject Interest) and Section 3.6 (Brokerage Arrangements) shall
survive forever, and (ii) the representations and warranties of Buyer set forth
in Section 4.1 (Organization and Existence), Section 4.2 (Authority and
Approval) and Section 4.4 (Brokerage Arrangements) shall survive forever.
Notwithstanding the foregoing, any


19

--------------------------------------------------------------------------------





claims asserted in good faith with reasonable specificity (to the extent known
at such time) and in writing by notice from the non-breaching party to the
breaching party prior to the expiration date of the applicable survival period
shall not thereafter be barred by the expiration of the relevant representation
or warranty and such claims shall survive until finally resolved.

Section 9.8
Entire Agreement; Amendments and Waivers.

(a)
This Agreement and the Assignment Agreement constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof. Each party to this Agreement agrees
that no other party to this Agreement (including its agents and Representatives)
has made any representation, warranty, covenant or agreement to or with such
party relating to this Agreement or the transactions contemplated hereby, other
than those expressly set forth herein and in the Assignment Agreement.

(b)
No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by each party to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.


Section 9.9
Conflicting Provisions.

This Agreement and the Assignment Agreement, read as a whole, set forth the
parties’ rights, responsibilities and liabilities with respect to the
transactions contemplated by this Agreement. In this Agreement and the
Assignment Agreement, and as between them, specific provisions prevail over
general provisions. In the event of a conflict between this Agreement and the
Assignment Agreement, this Agreement shall control.

Section 9.10
Binding Effect and Assignment; Certain Restrictions.

(a)
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, but neither this
Agreement nor any of the rights, benefits or obligations hereunder shall be
assigned or transferred, by operation of law or otherwise, by any party hereto
without the prior written consent of each other party; provided, however, that
(i) Tallgrass Holdco may assign its rights and obligations under this Agreement
to a direct or indirect wholly owned subsidiary of Tallgrass Energy Partners, LP
for purposes of having such entity take ownership of some or all of the Subject
Interest so long as Tallgrass Holdco remains jointly and severally obligated to
satisfy all of Tallgrass Holdco’s obligations under this Agreement, as a Buyer
or otherwise, and (ii) if P66 Holdco elects to exercise the ROFR and executes
the joinder agreement attached as Exhibit C, P66 Holdco may assign its rights
and obligations under this Agreement to a direct or indirect wholly owned
subsidiary of Phillips 66 Partners LP for purposes of having such entity take
ownership of some or all of the Subject Interest so long as P66 Holdco remains
jointly and severally obligated to satisfy all of P66 Holdco’s obligations under
this Agreement, as a Buyer or otherwise. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
hereto and their respective permitted successors and assigns, any rights,
benefits or obligations hereunder.

(b)
Beginning on the Effective Date and ending twenty-four months following the
Closing Date (or, if Tallgrass Holdco has received one or more Claim Notice(s)
during such period then ending on the date, if later, that all such potential
Claim(s) have been fully and finally resolved and any amounts owed to the
Indemnified Parties under Article VIII have been paid



20

--------------------------------------------------------------------------------





in full), Tallgrass Holdco (both individually and as a Buyer) shall not (i)
assign, sell, transfer, divest or otherwise dispose of the portion of the
Subject Interest in the Company it acquires pursuant to this Agreement and the
Assignment Agreement, in whole or in part, to any Person or (ii) merge or
consolidate with or into any Person (excluding a merger or consolidation where
Tallgrass Holdco is the surviving entity), in each case unless in connection
with the consummation of such transaction, the assignee/acquirer of such
membership interest or the surviving entity in such merger or consolidation, as
applicable, agrees to assume in full and discharge when due, on a joint and
several basis, the obligations of Tallgrass Holdco (both individually and as a
Buyer) under this Agreement and the Assignment Agreement (but in the case of
clause (i) above, with the percentage of the obligations so assumed limited to
the relative portion of the Subject Interest so assigned or acquired in such
transaction). For avoidance of doubt, but without limiting or waiving any rights
or remedies of Seller at law or in equity, the foregoing does not apply to the
fifty percent (50%) membership interest in the Company held by Tallgrass Holdco
on the Effective Date. Any such assignment, sale, transfer, divestiture,
disposal, merger or consolidation in violation of the restrictions set forth in
this Section 9.10(b) shall be null and void.
(c)
Beginning on the Effective Date and ending twenty-four months following the
Closing Date, if P66 Holdco elects to exercise the ROFR and executes the joinder
agreement attached as Exhibit C, P66 Holdco (both individually and as a Buyer)
shall not (i) assign, sell, transfer, divest or otherwise dispose of the portion
of the Subject Interest in the Company it acquires pursuant to this Agreement
and the Assignment Agreement, in whole or in part, to any Person or (ii) merge
or consolidate with or into any Person (excluding a merger or consolidation
where P66 Holdco is the surviving entity), in each case unless in connection
with the consummation of such transaction, the assignee/acquirer of such
membership interest or the surviving entity in such merger or consolidation, as
applicable, agrees to assume in full and discharge when due, on a joint and
several basis, the obligations of P66 Holdco (both individually and as a Buyer)
under this Agreement and the Assignment Agreement (but in the case of clause (i)
above, with the percentage of the obligations so assumed limited to the relative
portion of the Subject Interest so assigned or acquired in such transaction).
For avoidance of doubt, but without limiting or waiving any rights or remedies
of Seller at law or in equity, the foregoing does not apply to the twenty-five
percent (25%) membership interest in the Company held by P66 Holdco on the
Effective Date. Any such assignment, sale, transfer, divestiture, disposal,
merger or consolidation in violation of the restrictions set forth in this
Section 9.10(c) shall be null and void.


Section 9.11
Severability.

If any provision of the Agreement is rendered or declared illegal or
unenforceable by reason of any existing or subsequently enacted legislation or
by decree of a court of last resort, the parties shall promptly meet and
negotiate in good faith substitute provisions for those rendered or declared
illegal or unenforceable so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner, but all of the remaining
provisions of this Agreement shall remain in full force and effect.

Section 9.12
Interpretation.

It is expressly agreed by the parties that neither this Agreement nor the
Assignment Agreement shall be construed against any party, and no consideration
shall be given or presumption made, on the basis of who drafted this Agreement,
the Assignment Agreement or any provision hereof or thereof or who supplied the
form of this Agreement or the Assignment Agreement. Each party agrees that this
Agreement has been purposefully drawn and correctly reflects its understanding
of the transactions contemplated by this Agreement and, therefore, waives the
application of any law,


21

--------------------------------------------------------------------------------





regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

Section 9.13
Headings and Exhibits.

The headings of the several Articles and Sections herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement. The Exhibits referred to herein
are attached hereto and incorporated herein by this reference, and unless the
context expressly requires otherwise, such Exhibits are incorporated in the
definition of "Agreement."

Section 9.14
Multiple Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument. Each party agrees that the execution and delivery of this
Agreement and the Assignment Agreement by facsimile or other electronic
transmission shall have the same force and effect as delivery of original
signatures.
* * * * *




22

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


SELLER:


SEMPRA REX HOLDINGS, LLC
By:     /s/ William R. Engelbrecht        
Name:     William R. Engelbrecht        
Title:    Vice President            


BUYER:


ROCKIES EXPRESS HOLDINGS, LLC
By:                     
Name:                     
Title:                    




Signature Page to Membership Interest Purchase Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


SELLER:


SEMPRA REX HOLDINGS, LLC
By:                     
Name:                     
Title:                    


BUYER:


ROCKIES EXPRESS HOLDINGS, LLC
By:     /s/ David G. Dehaemers, Jr.    
Name:     David G. Dehaemers, Jr.         
Title:    Chief Executive Officer        






Signature Page to Membership Interest Sale Agreement



--------------------------------------------------------------------------------


 


Exhibit A


Form of Assignment Agreement


[See Attached]







--------------------------------------------------------------------------------


 




ASSIGNMENT AGREEMENT
This ASSIGNMENT AGREEMENT (this "Assignment"), dated as of [________], is
entered into by and between Sempra REX Holdings, LLC, a Delaware limited
liability company ("Assignor"), [_______________] ("Assignee") and [Rockies
Express Holdings, LLC, a Delaware limited liability company (“Tallgrass Holdco”)
/ P66REX LLC, a Delaware limited liability company (“P66 Holdco”)]. Assignor,
Assignee and [Tallgrass Holdco/P66 Holdco] may be referred to individually as a
"Party" or collectively as the "Parties."
RECITALS
Pursuant to the terms of a Membership Interest Purchase Agreement (the "Purchase
Agreement", with capitalized terms used but not defined herein having the
respective meanings set forth in the Purchase Agreement), dated as of March 29,
2016, among Assignor and Assignee, Assignor will transfer to Assignee [____
percent (___%)] membership interest (the "Subject Interest") in Rockies Express
Pipeline LLC, a Delaware limited liability company (the "Company").
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
AGREEMENT
1.1.    Assignment and Assumption of the Subject Interest. Assignor hereby
grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers the Subject Interest to Assignee, and Assignee hereby accepts the
Subject Interest. With effect from and after such assignment, Assignee hereby
agrees to assume and discharge, when due, any and all obligations arising under
the REX LLC Agreement with respect to the Subject Interest after the Closing
(the “Assumed Obligations”). For avoidance of doubt, each of Assignee,
[Tallgrass Holdco/P66 Holdco] and Assignor hereby acknowledge and agree that
Assignor shall have no liability nor responsibility for the Assumed Obligations
from and after the Closing.
1.2    No Other Representations or Warranties. Except for the representations
and warranties of Assignor expressly and specifically set forth in Article III
of the Purchase Agreement or any certificate delivered by Assignor at the
Closing, (x) the Subject Interest is being assigned and transferred “AS-IS,
WHERE-IS” and with all faults, and (y) Assignor expressly disclaims any
representations or warranties of any kind or nature, express, statutory or
implied, with respect thereto.
1.3.    Purchase Agreement. This Assignment is subject to, in all respects, the
terms and conditions of the Purchase Agreement, and nothing contained herein is
meant to enlarge, diminish or otherwise alter the terms and conditions of the
Purchase Agreement or the Parties’ duties and obligations contained therein. To
the extent there is a conflict between this Assignment and the Purchase
Agreement, the terms of the Purchase Agreement will control.
1.4.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the Parties and their respective heirs, successors and assigns.
1.5.    Governing Law. This Assignment and the transactions contemplated hereby
will be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of laws. Each of the Parties
agree that any legal proceeding with respect to or arising out of this
Assignment or the Purchase Agreement shall be brought in the United States
District Court for New York or the courts of the State of New York, in the City
of New York. By execution and delivery of this Assignment, each of the Parties
irrevocably and unconditionally submits to the exclusive jurisdiction of such
courts and to the appellate courts therefrom. Each of the Parties irrevocably
consent to the service of process out of any of the aforementioned courts in any
such action or proceeding by the mailing of copies thereof by registered or
certified airmail, postage prepaid, at the applicable address set forth in
Section 9.4 of the Purchase Agreement (or at such address as may be subsequently
changed in accordance with Section 9.4 of the Purchase Agreement). EACH OF THE
PARTIES TO THIS ASSIGNMENT IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS
ASSIGNMENT OR THE PURCHASE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
ASSIGNMENT OR THE PURCHASE AGREEMENT. Each Party to this Assignment waives, to
the fullest extent permitted by Law, any right it may have to receive damages
from any other party based





--------------------------------------------------------------------------------





on any theory of liability for any special, indirect, consequential (including
lost profits), exemplary or punitive damages. Each Party to this Assignment
agrees that the rights and remedies for failure to comply with this Assignment
shall include having the provisions of this Assignment specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed that any
such breach or threatened breach shall cause irreparable injury to the
non-breaching Party and that money damages would not provide an adequate remedy
to the non-breaching Party, and the breaching Party hereby waives any
requirements for the non-breaching Party to post a bond or other security in
connection therewith. Any such specific or equitable relief granted shall not be
exclusive and each of the Parties shall be entitled to pursue any other remedy
available to it at law or in equity.
1.6.    Further Assurances. The Parties agree to execute all instruments and to
take all actions that are reasonably necessary to effect the transactions
contemplated hereby.
1.7.    Counterparts. This Assignment may be signed in any number of
counterparts, each of which will be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Assignment by facsimile or in
electronic (i.e., "pdf" or "tif") format shall be effective as delivery of a
manually executed counterpart of this Assignment.
[Signature Page Follows]







--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the Parties have executed this Assignment as of the date
first written above.
ASSIGNOR:


SEMPRA REX HOLDINGS, LLC


By:                         
Name:                        
Title:                                        


ASSIGNEE:


[                        ]


By:                         
Name:                        
Title:                            




[TALLGRASS HOLDCO/P66 HOLDCO]:


[                        ]


By:                         
Name:                        
Title:                                                    







--------------------------------------------------------------------------------


 




Exhibit B


Form of Transfer Notice


[See Attached]







--------------------------------------------------------------------------------


 




Sempra REX Holdings, LLC
488 8th Avenue
San Diego, CA 92101
March 30, 2016
VIA OVERNIGHT COURIER


P66REX LLC
c/o Phillips 66
600 North Dairy Ashford
Houston, Texas 77079
Attention: Manager, Joint Ventures


Re:
Rockies Express Pipeline LLC

Ladies and Gentlemen:
Reference is made to the Second Amended and Restated Limited Liability Company
Agreement (as amended, the “LLC Agreement”) of Rockies Express Pipeline LLC (the
“Company”) effective as of January 1, 2010, by and among Rockies Express
Holdings, LLC, a Delaware limited liability company (as successor by assignment
to Kinder Morgan W2E Pipeline LLC, the “Tallgrass Member”), Sempra REX Holdings,
LLC, a Delaware limited liability company (as successor by assignment to P&S
Project I, LLC, the “Sempra Member”), and P66REX LLC, a Delaware limited
liability company (f/k/a COPREX LLC, a Delaware limited liability company, the
“Phillips 66 Member”). Capitalized terms used but not defined in this letter
have the meanings set forth in the LLC Agreement. In accordance with Section
12.1 of the LLC Agreement, this Transfer Notice is being sent by overnight
courier and is therefore deemed to be received by the Phillips 66 Member on
March 31, 2016.
The Sempra Member intends to sell the 25% Membership Interest in the Company
owned by the Sempra Member (together, the “Subject Interest”) to the Tallgrass
Member (in such capacity, together with any permitted assignee of the Tallgrass
Member under Section 9.10(a) of the Purchase Agreement (defined below), the
"Transferee"), pursuant to the terms of a Membership Interest Purchase Agreement
effective as of March 29, 2016 (the “Purchase Agreement”), between the Sempra
Member and the Tallgrass Member (the “Sale”). The purchase price for the Subject
Interest under the Purchase Agreement is $440,000,000 (subject to adjustment as
described in the Purchase Agreement), which shall be payable in cash at the
closing. A fully executed copy of the Purchase Agreement accompanies this
letter. The complete terms and conditions for the Sale are set forth in the
Purchase Agreement and are incorporated herein.
As set forth in Section 5.1 of the Purchase Agreement, the execution of the
Purchase Agreement by the Sempra Member and the Tallgrass Member is also deemed
to be (i) delivery of a Transfer Notice to the Tallgrass Member, as an Optionee,
pursuant to Section 7.1.2 of the LLC Agreement and (ii) an irrevocable election
by the Tallgrass Member, as an Optionee, to exercise its right of first refusal
with respect to its proportionate share of the Subject Interest pursuant to
Section 7.1.3 of the LLC Agreement, on the same terms and conditions as set
forth in this Transfer Notice and in the Purchase Agreement.
This letter serves as the Transfer Notice to you, the Phillips 66 Member, with
respect to the proposed Sale, which is required to be delivered by the Sempra
Member pursuant to Section 7.1.2 of the LLC Agreement. Pursuant to Section 7.1.3
of the LLC Agreement, the proposed Sale is subject to the right of the Phillips
66 Member, as an Optionee, to purchase up to its proportionate share of the
Subject Interest on the same terms and conditions as set forth in this Transfer
Notice and in the Purchase Agreement.
Pursuant to Section 7.1.3 of the LLC Agreement, if the Optionees do not
collectively agree to purchase 100% of the Subject Interest, then the Sempra
Member will be permitted to sell the entire Subject Interest to the Transferee.
The Tallgrass Member has agreed to purchase its proportionate share of the
Subject Interest as an Optionee, but is not willing to purchase more than its
proportionate share of the Subject Interest as an Optionee. As a result, if the
Phillips





--------------------------------------------------------------------------------





66 Member elects to exercise its right of first refusal with respect to less
than its proportionate share of the Subject Interest, then the Optionees will be
deemed to have not elected to purchase all of the Subject Interest.
If the Phillips 66 Member desires to exercise its right of first refusal with
respect to its proportionate share of the Subject Interest, then the Phillips 66
Member must execute and return to the Sempra Member the joinder agreement in the
form attached as Exhibit C to the Purchase Agreement (the “Joinder Agreement”)
within 30 days of receipt of the Transfer Notice, which is on or before April
30, 2016. The Sempra Member’s receipt of the Joinder Agreement will be deemed to
constitute written notice to the Sempra Member of the Phillips 66 Member’s
irrevocable election to accept the Sempra Member’s offer pursuant to this
Transfer Notice, as required by Section 7.1.3 of the LLC Agreement. The closing
of the purchase by Phillips 66 Member shall thereafter take place in accordance
with Section 2.3 of the Purchase Agreement.
The executed Joinder Agreement should be delivered to the Sempra Member at the
following address:
Sempra REX Holdings, LLC
488 8th Avenue
San Diego, CA 92101
Fax: 619-696-2119
Attention: Vice President – Commercial Development


With copy to:


Sempra U.S. Gas & Power, LLC
488 8th Avenue
San Diego, CA 92101
Fax: 619-696-1830
Attention: Vice President and General Counsel
If the Sempra Member has not received an executed Joinder Agreement from the
Phillips 66 Member on or before April 30, 2016, then the Phillips 66 Member will
be deemed to have rejected the offer, as provided by Section 7.1.3 of the LLC
Agreement. If the Phillips 66 Member elects to exercise its right of first
refusal with respect to less than its proportionate share of the Subject
Interest, then the Optionees will be deemed to have not elected to purchase all
of the Subject Interest. In either case, the Sempra Member will then be entitled
to consummate the Sale to the Transferee for the entire Subject Interest at any
time within 120 days thereafter pursuant to the terms of the Purchase Agreement.


[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------







Please do not hesitate to contact the undersigned at (619) 696-4484 if you have
any questions regarding the matters addressed in this letter.    
Yours very truly,
Sempra REX Holdings, LLC
a Delaware limited liability company



By:    _________________________________
Name: William Engelbrecht
Title: Vice President


cc:    Phillips 66
600 N. Dairy Ashford (PW 8133)
Houston, Texas 77079
Attention: Deputy General Counsel, Commercial, Transportation and Marketing


P66REX LLC
c/o Phillips 66
3010 Briar Park Drive
Houston, Texas 77042
Attention: Van P. Williams


Diana Santos, REX Director for the Phillips 66 Member (via e-mail to
Diana.Santos@p66.com)


Rockies Express Holdings, LLC
4200 W. 115th Street, Suite 350
Leawood, KS 66211
Attention: General Counsel









--------------------------------------------------------------------------------







Exhibit C


Joinder Agreement


[See Attached]







--------------------------------------------------------------------------------








JOINDER AGREEMENT


This Joinder Agreement ("Joinder Agreement"), effective as of [●], 2016 (the
"Effective Date"), is entered into by P66REX LLC, a Delaware limited liability
company (f/k/a COPREX LLC, a Delaware limited liability company, "P66 Holdco"),
Sempra REX Holdings, LLC, a Delaware limited liability company ("Seller"), and
Rockies Express Holdings, LLC, a Delaware limited liability company ("REX
Holdings"). Capitalized terms used, but not defined, herein shall have the
meaning ascribed to such terms in the Purchase Agreement (as defined below).


RECITALS


WHEREAS, Seller and REX Holdings entered into that certain Membership Interest
Purchase Agreement, effective as of March 29, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the "Purchase Agreement"),
whereby Seller agreed to sell its 25% membership interest (the "Subject
Interest") in Rockies Express Pipeline LLC, a Delaware limited liability company
(the "Company"), to REX Holdings (the "Sale").


WHEREAS, pursuant to Section 5.1 of the Purchase Agreement, and in accordance
with Section 7.1.2 and Section 7.1.3 of the REX LLC Agreement, Seller delivered
to P66 Holdco notice of the Sale (the "Notice").


WHEREAS, in accordance with the Notice and the REX LLC Agreement, the execution
of this Joinder Agreement by P66 Holdco is deemed to be (i) an irrevocable
election by P66 Holdco to exercise its right of first refusal with respect to
its proportionate share of the Subject Interest and (ii) written notice to
Seller of that fact, as required by Section 7.1.3 of the REX LLC Agreement.


WHEREAS, this Joinder Agreement supplements the Purchase Agreement and is
delivered by P66 Holdco pursuant to Section 5.1 of the Purchase Agreement.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, P66 Holdco, Seller and REX Holdings hereby agree as follows:


1.Joinder. P66 Holdco acknowledges receipt of a true and correct copy of the
Purchase Agreement. P66 Holdco hereby joins the Purchase Agreement and, as of
the date hereof, becomes a Buyer under the Purchase Agreement as if an original
party thereto, subject to all of the terms, obligations, covenants, conditions,
limitations, restrictions and provisions applicable to Buyer and P66 Holdco
contained in the Purchase Agreement, which rights and obligations shall be
several and not joint with respect to P66 Holdco’s proportionate share of the
Subject Interest as set forth in Section 7.2(d)(i) of the Purchase Agreement. By
execution of this Joinder Agreement, P66 Holdco agrees that the Purchase
Agreement shall be a binding obligation of P66 Holdco and any of its successors
and permitted assigns, provided that, this Joinder Agreement, the Purchase
Agreement and any of the rights, benefits or obligations hereunder or thereunder
shall not be assigned or transferred by P66 Holdco, by operation of law or
otherwise, without the prior written consent of each other party to the Purchase
Agreement, except to the extent provided in Section 9.10 of the Purchase
Agreement. P66 Holdco hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions applicable to Buyer and
P66 Holdco contained in the Purchase Agreement.
2.Notices. For purposes of Section 9.4 of the Purchase Agreement, the notice
address for P66 Holdco shall be:


P66REX LLC
c/o Phillips 66
600 North Dairy Ashford
Houston, Texas 77079
Attention: Manager, Joint Ventures


with copies (which shall not constitute notice) to:





--------------------------------------------------------------------------------







Phillips 66
600 N. Dairy Ashford (PW 8133)
Houston, Texas 77079
Attention: Deputy General Counsel, Commercial, Transportation and Marketing


3.
Miscellaneous.

(a)    No supplement, modification or waiver of this Joinder Agreement shall be
binding unless executed in writing by P66 Holdco, Seller and REX Holdings.
(b)    This Joinder Agreement shall be governed by, and construed in accordance
with, the Laws of the State of Delaware, without regard to its conflict of law
principles that would result in the application of the Laws of any other
jurisdiction. Each party to this Joinder Agreement agrees that any legal
proceeding with respect to or arising out of this Joinder Agreement, the
Assignment Agreement or the Purchase Agreement shall be brought in the United
States District Court for New York or the courts of the State of New York, in
the City of New York. By execution and delivery of this Joinder Agreement, each
party hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and to the appellate courts therefrom. Each party to
this Joinder Agreement irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified airmail, postage prepaid, at the
applicable address set forth in Section 9.4 of the Purchase Agreement (or at
such address as may be subsequently changed in accordance with Section 9.4 of
the Purchase Agreement). EACH OF THE PARTIES TO THIS JOINDER AGREEMENT
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
BETWEEN THE PARTIES ARISING OUT OF OR RELATING TO THIS JOINDER AGREEMENT, THE
ASSIGNMENT AGREEMENT OR THE PURCHASE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY. Each party to this Joinder Agreement waives, to the fullest
extent permitted by Law, any right it may have to receive damages from any other
party based on any theory of liability for any special, indirect, consequential
(including lost profits), exemplary or punitive damages. Each party to this
Joinder Agreement agrees that the rights and remedies for failure to comply with
this Joinder Agreement shall include having the provisions of this Joinder
Agreement specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to the non-breaching parties and that money damages
would not provide an adequate remedy to the non-breaching parties, and the
breaching party hereby waives any requirements for the non-breaching parties to
post a bond or other security in connection therewith. Any such specific or
equitable relief granted shall not be exclusive and each of the parties shall be
entitled to pursue any other remedy available to it at law or in equity.
(c)    The provisions of this Joinder Agreement shall be deemed severable and
the invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of the other provisions hereof.
(d)    Delivery of an executed counterpart of a signature page to this Joinder
Agreement by facsimile or in electronic (i.e., "pdf" or "tif") format shall be
effective as delivery of a manually executed counterpart of this Joinder
Agreement.


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of P66 Holdco, Seller and REX Holdings has executed
this Joinder Agreement as of the date first above written.
P66 HOLDCO:


P66REX LLC
By:                         
Name:                         
Title:                        




SELLER:


SEMPRA REX HOLDINGS, LLC
By:                         
Name:                         
Title:                        


REX HOLDINGS:


ROCKIES EXPRESS HOLDINGS, LLC
By:                         
Name:                         
Title:                        











--------------------------------------------------------------------------------







Exhibit D


Letter Agreement


[See Attached]







--------------------------------------------------------------------------------


CONFIDENTIAL
PRIVILEGED SETTLEMENT COMMUNICATION
SUBJECT TO FRE 408


[exhibit102foredgarmem_image1.gif]










April [__], 2016




Andrew Scull
Sempra Rockies Marketing, LLC
488 8th Avenue
San Diego, CA 92101




Re:     Amendment to Negotiated Rate Agreement applicable to FTSA No. 553081



Dear Mr. Scull:


This binding Letter Agreement amends the Firm Transportation Negotiated Rate
Agreement between Rockies Express Pipeline LLC (“Rockies Express”) and Sempra
Rockies Marketing, LLC (“Shipper”) dated June 5, 2008 and designated Contract
No. 553081 (the “NRA”), as amended by the settlement agreement that provides
certainty regarding the scope and applicability of the Most Favored Nation
rights applicable to Shipper (the “Settlement Agreement”), which was
incorporated by reference in the NRA effective July 1, 2014. Rockies Express and
Shipper are referred to herein together as the “Parties” and individually as a
“Party.”


Rockies Express and the Shipper now hereby mutually acknowledge and agree to the
following amendment of the Settlement Agreement:


1.
Section 3.2 of the Settlement Agreement is replaced in its entirety by the
following:



“The Settling Shipper’s MFN Rights can only be triggered by Eligible Contracts
as further described in this Section 3. “Eligible Contracts” are firm
transportation contracts on Rockies Express’ mainline facilities, excluding the
following: (i) transportation contracts providing for east-to-west
transportation within Zone 3; (ii) those Foundation Shipper’s and Anchor
Shippers’ Firm Transportation Service Agreements in effect on June 1, 2014;
(iii) any amendment(s) to the Foundation Shipper’s or Anchor Shippers’ Firm
Transportation Service Agreements (but only if such Firm Transportation Service
Agreements were in effect on June 1, 2014) affecting the commercial terms of the
same, including without limitation changes to rate, term, and/or volume,
provided that substantially similar Foundation Shipper or Anchor Shipper
amendment terms are also offered to the Settling Shipper either prior to, or
within five days after, execution of such an amendment (regardless of whether
Settling Shipper’s maximum daily transportation quantity is less than the
Foundation Shipper or Anchor Shipper).”




If the amendments to the Settlement Agreement set forth in the immediately
preceding paragraph are modified or conditioned, in any respect, by an order of
the Federal Energy Regulatory Commission (“FERC”) upon a filing by Rockies
Express to obtain FERC’s acceptance of the same, Rockies Express and Shipper
shall each have thirty (30) days from and after the date of issuance of such
order to determine whether such modification or condition is acceptable to such
Party. If, within, such 30-day period, either Party notifies the other Party in
writing that any such modification or condition is unacceptable, this Letter
Agreement shall immediately terminate without liability or future obligation to
either Party.
 
Except as expressly provided herein, all other terms and conditions of the NRA,
including without limitation the Settlement Agreement and any amendments to the
NRA, shall remain in full force and effect. The amendments identified herein
shall not affect the rights and/or obligations of any party to the Settlement
Agreement that is not a signatory of this Letter Agreement.


Please indicate Shipper’s agreement to this Letter Agreement by signing below.
Upon the Parties’ mutual execution below, this Letter Agreement will constitute
the legal, valid, binding and enforceable obligation of the Parties as of the
date first written above. The Parties represent to each another that no further
board or management approvals are necessary to give effect to this Letter
Agreement.






370 Van Gordon Street Lakewood, CO 80228-1519 303.763.2950

--------------------------------------------------------------------------------





 


Please do not hesitate to call me if you have any questions.


Thank you,






Matthew P. Sheehy
President
Rockies Express Pipeline LLC




ACCEPTED AND AGREED BY:
Rockies Express Pipeline LLC


By: ______________________________________


Name: ____________________________________


Title: _____________________________________


Date: _____________________________________
ACCEPTED AND AGREED BY:
Sempra Rockies Marketing, LLC


By: ______________________________________


Name: ___________________________________


Title: _____________________________________


Date: _____________________________________








